                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JORGE L. CONCEPCION,                                  :
    Plaintiff,                                        :
                                                      :
         v.                                           :        CIVL ACTION NO. 21-CV-1060
                                                      :
KYLE A. RUSSELL, et al.,                              :
     Defendants.                                      :

                                                     ORDER

         AND NOW, this 21st day of June, 2021, upon consideration of Plaintiff Jorge

Concepcion’s Amended Complaint (ECF No. 10) it is ORDERED that:

         1.       The Amended Complaint is DISMISSED for failure to state a claim, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons in the Court’s Memorandum as follows:

                  a. Concepcion’s claims for deliberate indifference to his serious medical needs

                      are DISMISSED WITHOUT PREJUDICE to him proceeding in Civil

                      Action Number 21-274; and

                  b. The balance of Concepcion’s claims is DISMISSED WITH PREJUDICE.

         2.       The Clerk of Court shall CLOSE this case.

                                                      BY THE COURT:

                                                      /s/ MICHAEL M. BAYLSON

                                                      MICHAEL M. BAYLSON, J.


O:\CIVIL 21\21-1060 Concepcion v Russell\21cv1060 Order 6.21.docx
